Order entered December 21, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-01100-CV

                     IN RE MELINDA M. RAKES, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-56040-2020

                                     ORDER
               Before Justices Schenck, Partida-Kipness, and Nowell

      Before the Court is relator’s December 18, 2020 petition for writ of

mandamus and amended motion for emergency relief.

      We DIRECT the parties to file, by noon on December 22, 2020, a status

report on the parties’ efforts to resolve the conflict about the holiday schedule from

December 24, 2020 through January 1, 2021, for possession of the children. We

also REQUEST real party in interest to file, by noon on December 22, 2020, a

response to the amended motion for emergency relief.
      We request a response to the petition for writ of mandamus from real party

in interest and respondent, if any, by December 28, 2020.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE